Exhibit 10.3

Execution Copy

TERMINATION, SETTLEMENT AND RELEASE AGREEMENT

                                This TERMINATION, SETTLEMENT AND RELEASE
AGREEMENT (this “Agreement”) dated as of July 8, 2005 is by and between
KINGSBRIDGE CAPITAL LIMITED (“Kingsbridge”) and AMERICAN TECHNOLOGY CORPORATION
(“ATC”).

W I T N E S S E T H :

                                WHEREAS, Kingsbridge and ATC have entered into a
Common Stock Purchase Agreement, a Registration Rights Agreement and a Warrant,
each dated as of December 14, 2004 (collectively, the “Documents”);

                                WHEREAS, the parties hereto desire to terminate
the Documents to which they are a party as provided herein;

                                NOW, THEREFORE, in consideration of the
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

                                1.               Termination of the Documents.
 Each of the parties hereto agrees that, effective upon the (i) receipt by
Kingsbridge’s counsel, Clifford Chance US LLP, of $33,264.90 in outstanding
fees, costs and expenses incurred in connection with the Documents and this
Agreement (the “Amount Due”) and (ii) the surrender of the Warrant by
Kingsbridge to ATC, or the delivery by Kingsbridge of an affidavit of loss
therefor, (a) each Document to which it is a party is hereby terminated and upon
such termination the parties hereto shall have no further interest under, or
rights, remedies or obligations under or arising out of any of the transactions
undertaken pursuant to, any of the Documents, such termination to be effective
as of the effectiveness hereof, and, except as provided in this Agreement, each
party hereby releases each other party from any and all further obligations
thereunder, (b) any requirement for notice (whether written or oral) with
respect to the termination of any of the Documents is hereby waived by the
respective parties to the Documents, (c) any other requirement or condition
precedent to the termination of any of the Documents is hereby waived or shall
be deemed to have been satisfied, as the case may be, as of the date hereof, and
(d) all assignments, liens and security interests granted in connection with the
Documents are hereby terminated and released.

                                2.              Release.  Upon termination of
the Documents, each party agrees to forever release the other and its
affiliates, officers, directors, employees, agents, successors and assigns from
all debts, liabilities, claims and causes of action, whether known or unknown,
and whether sounding in contract, tort, law or in equity and whether liquidated,
unliquidated, contingent or disputed relating directly or indirectly to the
Documents at any time up to and including the date of the execution of this
Agreement.

                                                In giving this release, which
includes claims which may be unknown to the parties at present, the parties
hereby acknowledge that they have read and understand Section 1542 of the Civil
Code of the State of California which reads as follows:

  A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

-1-

--------------------------------------------------------------------------------



Execution Copy

                                                  It is the parties intent in
giving this release to expressly waive and relinquish all rights and benefits
under Section 1542 and any law or legal principle of similar effect in any
jurisdiction with respect to claims released hereby.

                                3.               Negotiations and Discussions.
 The existence of any and all negotiations leading up to this Agreement as well
as all discussions held subsequent to the execution of this Agreement shall be
subject to Federal Rule of Evidence 408, a copy of which is attached hereto.

                                4.               Further Assurances; Delivery of
Instruments.  Each of the parties hereto agrees to authorize, and to promptly
execute and deliver, such documents or instruments as any party may reasonably
request in order to evidence the termination of the Documents.

                                5.               Representations and Warranties.
 Each person signing this Agreement on behalf of a party which is a corporation,
trust, limited liability company, partnership or other entity represents and
warrants to the other parties that such person has been duly authorized to
execute and deliver this Agreement on behalf of the party for whom it is signing
and to bind that party to the terms of this Agreement.

                                6.               Payment.  The Amount Due under
this Agreement shall be paid by wire transfer of immediately available funds to
the following account:

  Citibank, N.A.   399 Park Avenue   New York, NY 10043   Clifford Chance US LLP
Account Number:  30440197   SWIFT Code:  CITIUS33   ABA Number: 021000089  
Invoice #: 512922

                                7.               Non-Disparagement.  Each party
hereto agrees that, except as required by applicable law or the rules of any
stock exchange or trading market applicable to such party, or compelled by
process of law, at any time following the date hereof, neither it, nor any
person acting on its behalf, shall hereafter (i) make any derogatory,or
disparaging statement about the other party or any of the other party’s current
officers, directors, employees, shareholders, lenders or counsel or any persons
who were officers, directors, employees, shareholders, lenders or counsel of the
other party; or (ii) without the other party’s prior written consent, issue any
press release concerning the other party or the past or present officers,
directors, employees, shareholders, lenders or counsel of the other party.

                                8.               Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each such counterpart, when executed and delivered, shall
be deemed an original and all of such counterparts, taken together, shall
constitute one and the same Agreement. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

                                9.               GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

-2-

--------------------------------------------------------------------------------



Execution Copy

                                IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be duly executed on the date first above written.

  KINGSBRIDGE CAPITAL LIMITED       By:    /s/ Adam
Gurney                                                          Name:  Adam
Gurney                                                            Title: 
Director                                                                       
        For AMERICAN TECHNOLOGY CORPORATION       By:     /s/ Michael A.
Russell                                                Name:  Michael A.
Russell                                                   Title:  Chief
Financial Officer                                            

-3-

--------------------------------------------------------------------------------

